Exhibit AMENDMENT NO. 2 AMENDMENT NO. 2, dated as of September 28, 2007, among EMPIRE RESOURCES, INC., a corporation duly organized and validly existing under the laws of the State of Delaware (the “Company”); each of the lenders that is a signatory hereto (individually, a “Bank” and, collectively, the “Banks”); and JPMORGAN CHASE BANK, N.A., as agent for the Banks (in such capacity, together with its successors in such capacity, the “Agent”). The Company, the Banks and the Agent are parties to an Amended and Restated Credit Agreement, dated as of June 13, 2006 (as heretofore modified and supplemented and in effect on the date hereof, the “Credit Agreement”), providing, subject to the terms and conditions thereof, for extensions of credit to be made by said Banks to the Company.The Company, the Banks and the Agent now wish to amend the Credit Agreement in certain respects and, accordingly, the parties hereto hereby agree as follows: Section 1.Definitions.Except as otherwise defined in this Amendment No. 2, terms defined in the Credit Agreement are used herein as defined therein. Section 2.Amendments.Subject to the occurrence of the Amendment Effective Date and effective on such date, the Credit Agreement shall be amended as follows: 2.01.New Definitions.Section 1.01 of the Credit Agreement (Definitions) shall be amended by inserting the following definition in the appropriate alphabetical sequence: “Amendment No. 2” shall mean Amendment No. 2 to this Credit Agreement, dated as of September 28, 2007 among the Company, the Banks party thereto and the Agent. 2.02.Imbali Matters.Clause (b)(y) of Section 8.18 shall be amended in its entirety to read as follows: “(y)by no later than December 15, 2007, cause Imbali Metals Bvba to purchase for cash all inventory in excess of €2,000,000 then held by it on consignment for the Company (and upon such purchase the Agent’s Lien on such inventory so purchased shall terminate).” Section 3.Representations and Warranties.The Company represents and warrants to the Banks as of the Amendment Effective Date that (x) the representations and warranties set forth in Section7 of the Credit Agreement and in Article III of the Amended and Restated Security Agreement are true and complete on the date hereof as if made on and as of the date hereof and as if each reference in said Section7 to “this Agreement” included reference to this Amendment No. 2 except (i) changes resulting from transactions contemplated by or permitted by the Credit Agreement, and (ii) those applicable to a specific date or period and (y) no Default has occurred and is continuing. Section 4.Conditions Precedent.As provided in Section 2 above, the amendments to the Credit Agreement set forth in said Section 2 shall become effective, as of September 28, 2007 (the “Amendment Effective Date”), upon the satisfaction of the following conditions: (a)the execution of this Amendment No. 2 by the Company, the Required Banks and the Agent, and (b)the delivery by the Company of board of director resolutions approving this Amendment No. 2 and the transactions contemplated herein, in form and substance satisfactory to the Agent. Section 5.Miscellaneous.Except as herein provided, the Credit Agreement shall remain unchanged and in full force and effect.This Amendment No. 2 may be executed in any number of counterparts, all of which taken together shall constitute one and the same amendatory instrument and any of the parties hereto may execute this Amendment No. 2 by signing any such counterpart.This Amendment No. 2 shall be governed by, and construed in accordance with, the law of the State of New York. IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be duly executed and delivered as of the day and year first above written. EMPIRE RESOURCES, INC. By: /s/ Sandra R. Kahn Sandra R. Kahn Vice President BANKS JPMORGAN CHASE BANK, N.A. By /s/ Camille B. LeFevre Camille B. LeFevre Vice President Lending Office for all Loans: JPMorgan Chase Bank, N.A. 270 Park Avenue New York, New York 10017 Address for Notices: JPMorgan Chase Bank, N.A. 1166 Avenue of the Americas, 21st Floor New York, New York10036 Attention:Camille B. LeFevre Facsimile No.: (212) 899-2911 Telephone No.: (212) 899-1382 Email: camille.lefevre@jpmchase.com BANKS BROWN BROTHERS HARRIMAN & CO. By /s/ Michael L.
